EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-16 and 38 are pending. Claims 17-37 are withdrawn. Claims 1 and 38 have been amended. No new subject matter is added. 
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Mark Johnson on 7/15/2022.
5.	The application has been amended as follows: 
Claims 17-37 have been cancelled.
Allowable Claims
6.	Claims 1-16 and 38 are allowed. 
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and 18 are allowable for reciting, inter alia, “flexible upper layer with a lower surface forming at least a portion of the lower surfaces of the medical dressing” and “ a medical grade gauze material flanked on its two opposing sides by the flexible upper layer”.
Parker teaches all of the limitations as discussed in the previous Non-Final Rejection. However, Parker does not disclose the upper layer forming at least a portion of the lower surface of the medical dressing cover flanking around the medical grade gauze material as present in Figure 9 of applicant’s invention. Parker’s upper layer (24) clearly doesn’t flank around the opposing sides of the lower layers and even if there was a reference that teaches a medical dressing cover that flank around the gauze it would not be easily combinable with Parker because Parker teaches a specific gas aeration device that is used to dry moisture from a target site. There would need to be a medical dressing cover that has a gas flow aeration device in order for the combination to work. There is no prior art that was found to read on the combination of limitations. Therefore, the combination of limitations are considered allowable. Claims 2-16 are allowable for depending from claim 1. 
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (7/15/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        15 July 2022